IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                          IN AND FOR KENT COUNTY

STATE OF DELAWARE,                     :
                                       :      Case No: 1407006902
      v.                               :
                                       :
GARY STANLEY,                          :
                                       :
             Defendant.                :

                                      ORDER

      Upon hearing on Defendant’s Motion to Suppress, the Court finds little
discrepancy among the summaries of the facts present by the parties in the original
motion and response, the testimony provided at hearing, and the post-motion
summaries of each side. The question, then, is whether or not the fruits of the
search of Defendant’s automobile should be suppressed based upon the virtually
agreed upon facts.
      Those facts, in brief, are that the police properly confronted Defendant
inside a dwelling, where Defendant was confronted. Heroin was discovered on the
person of Defendant, as well as keys to a vehicle. That vehicle was parked in the
yard abetting the same dwelling. Defendant refused to consent to a search. That
along with other factors gave rise to suspicions on the part of the police that drugs
were located in the vehicle.
      On that basis, the police failed to have a nexus of probable cause to search
the vehicle without a warrant.
      However, at that point the police, clearly armed with sufficient information
to obtain a warrant, easily could have prevented anyone else from invading the
vehicle; could have obtained the warrant; could have then, without interruption,
searched the vehicle; and, undoubtedly, located the same drugs therein.
      Various arguments are made by counsel for each side relative to several
State v. Stanley
Case I.D. No. 1407006902
May 21, 2015

different aspects of or perspectives on the search’s validity.
      The Court finds that, under the circumstances herein, the discovery of the
drugs in the vehicle was inevitable. That is, even if Defendant’s position are
assumed to draw the picture of an illegal search, the evidence would not be
suppressed, because that evidence would unquestionably have been discovered
through a completely circumspect search.1
      Accordingly, Defendant’s Motion to Suppress is DENIED.
      SO ORDERED this 21st day of May, 2015.

                                                 /s/ Robert B. Young
                                                            J.


RBY/lmc
oc: Prothonotary
cc: Gregory R. Babowal, Esq.
     Tasha M. Stevens, Esq.




      1
          Cook v. State, Del. Supr., 374 A.2d 264 (1977).

                                                2